United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10920
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DEMITRIUS TASHIA PRINTERS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CR-287-6
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Demitrius Tashia

Printers raises arguments that are foreclosed by United States v.

Johns, 625 F.2d 1175, 1176 (5th Cir. 1980), which held that FED.

R. CRIM. P. 11 is inapplicable to probation-revocation hearings.

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.